Title: To John Adams from James Wilkinson, 13 August 1798
From: Wilkinson, James
To: Adams, John




Honoured Sir
Mouth of the Ohio August 13th 1798

The motives which prompt me to this intrusion, will I hope apologise for it.—
Regard to the welfare of an honest Man, & in his station a faithful officer, (who has served under my observation for six Years past, & suffered much in Constitution) induces me to take the Liberty, of, presenting the Bearer Mr. Saml Henly to your consideration, who goes on furlough to his native air of Boston, for recovery of his Health.—
Having offered this tresspass, may I be permited to add, that the Western people, on the lower Waters; appear to be adopting a Swiss policy, and may be had by the usual applications to their avarice—The warmest advocates of France, appear to pant for War with Spain.—
Before this reaches your hand You will have received my communications of this Date to the Minister of War; If I have been precipitate in my proceedings towards Cox, I hope the Interests of the case may justify me, for believe me Sir if his Candor is not checked, he must be indulged in his illicit projects, or will become a formidable Enemy
Tomorrow Morning great Sir I Embark on the Mississippi, to throw myself into an important Gap, from whence an honourable retreat is hardly practicable, and my present force bears no proportion, to the zeale of opirations which may ensue; Yet let what may be my fortunes, I beg you to repress every solicitude for the Honor of our Arms; they may be vanquished by numbers, but shall never be disgraced under my Command—
I leave behind me a Wife & two Sons, as dear to me as my immortal Soul, and should my thread of Life be cut short, to you Honoured Sir & to my Country I consign them—
With the highest veneration & warmest attachment, believe me ever your dutiful, your obliged & faithful Soldier & Servant
Jas Wilkinson